Exhibit 10.1

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (the “Agreement”), dated as of August 12, 2013, is made by
and among Scott K. Ginsburg and Neil H. Nguyen (individually, a “Stockholder”
and, collectively, the “Stockholders”), and Extreme Reach, Inc., a Delaware
corporation (“Parent”).  Capitalized terms used herein but not otherwise defined
herein shall have the meanings ascribed to such terms in the Merger Agreement
(as defined below).

 

WHEREAS, concurrently herewith, Parent, Dawn Blackhawk Acquisition Corp., a
Delaware corporation and a wholly-owned subsidiary of Parent (“Acquisition
Sub”), and Digital Generation, Inc., a Delaware corporation (the “Company”), are
entering into an Agreement and Plan of Merger (the “Merger Agreement”),
providing for the merger of Acquisition Sub with and into the Company with the
Company as the surviving corporation (the “Merger”), upon the terms and subject
to the conditions set forth in the Merger Agreement;

 

WHEREAS, as of the date hereof, each of the Stockholders beneficially owns the
number of shares of common stock, par value $0.001 per share, of the Company
(the “Common Stock”) set forth opposite such Stockholder’s name on Schedule A
attached hereto (the “Owned Shares” and, together with (i) any shares of Common
Stock of which such Stockholder acquires beneficial ownership after the date
hereof and prior to the termination hereof, whether upon exercise of options,
warrants, conversion of other convertible securities or otherwise and (ii) with
respect to Scott K. Ginsburg, any shares of Common Stock owned by Moon Doggie
Family Partnership, L.P. or any of his family members, in each case, whereby he
has the authority and control to vote (in person or by proxy) such shares of
Common Stock at the time of any meeting of the stockholders of the Company,
collectively referred to herein as, the “Covered Shares”); and

 

WHEREAS, as a condition to the willingness of Parent and Acquisition Sub to
enter into the Merger Agreement, each of Parent and Acquisition Sub has required
that the Stockholders agree, and in order to induce Parent and Acquisition Sub
to enter into the Merger Agreement, the Stockholders have agreed, to enter into
this Agreement with respect to (a) the Covered Shares and (b) certain other
matters as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending co be legally bound hereby, the
parties hereto hereby agree as follows:

 

ARTICLE I.

VOTING AGREEMENT

 

Section 1.1                                    Voting Agreement.  The
Stockholders hereby agree that during the Voting Period, at any meeting of the
stockholders of the Company, however called, or at any adjournment thereof or in
any other circumstances upon which a vote, consent or other approval (including
by written consent) is sought, the Stockholders shall (i) when a meeting is
held, appear at such meeting or otherwise cause the Covered Shares to be counted
as present thereat for the purpose of establishing a quorum and (ii) vote (or
cause to be voted) in person or by proxy the Covered Shares, or deliver a
consent (or cause a consent to be delivered) with respect

 

--------------------------------------------------------------------------------


 

to the Covered Shares, (x) in favor of the Merger, the Merger Agreement and the
transactions contemplated by the Merger Agreement or (y) against any Acquisition
Proposal.  For the purposes of this Agreement, “Voting Period” shall mean the
period commencing on the date hereof and ending immediately prior to any
termination of this Agreement pursuant to Section 5.1 hereof.

 

Section 1.2                                    Proxy.

 

EACH STOCKHOLDER HEREBY GRANTS TO, AND APPOINTS, PARENT, THE PRESIDENT OF PARENT
AND THE SECRETARY OF PARENT, IN THEIR RESPECTIVE CAPACITIES AS OFFICERS OF
PARENT, AND ANY OTHER DESIGNEE OF PARENT, EACH OF THEM INDIVIDUALLY, SUCH
STOCKHOLDER’S IRREVOCABLE (UNTIL THE TERMINATION DATE (AS DEFINED BELOW)) PROXY
AND ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION) TO VOTE THE COVERED
SHARES IN ACCORDANCE WITH SECTION 1.1.  EACH STOCKHOLDER INTENDS THIS PROXY TO
BE IRREVOCABLE (UNTIL THE TERMINATION DATE) AND COUPLED WITH AN INTEREST AND
WILL TAKE SUCH FURTHER ACTION OR EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE
NECESSARY TO EFFECTUATE THE INTENT OF THIS PROXY AND HEREBY REVOKES ANY PROXY
PREVIOUSLY GRANTED BY SUCH STOCKHOLDER WITH RESPECT TO THE COVERED SHARES.  ALL
AUTHORITY HEREIN CONFERRED OR AGREED TO BE CONFERRED WILL SURVIVE THE DEATH OR
INCAPACITY OF EACH STOCKHOLDER AND ANY OBLIGATION OF SUCH STOCKHOLDER UNDER THIS
AGREEMENT WILL BE BINDING UPON THE HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS
AND ASSIGNS OF SUCH STOCKHOLDER.

 

Section 1.3                                    Other Matters.  Except as set
forth in Section 1.1, each Stockholder shall not be restricted from voting in
favor of, against or abstaining with respect to any matter presented to the
stockholders of the Company.  In addition, nothing in this Agreement shall give
Parent or any of its officers or designees the right to vote any Covered Shares
in connection with the election of directors.

 

ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF PARENT

 

Parent hereby represents and warrants to each Stockholder as follows:

 

Section 2.1                                    Valid Existence.  Parent is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has the requisite corporate power and authority to
carry on its business as it is now being conducted.

 

Section 2.2                                    Authority Relative to This
Agreement.  Parent has all necessary corporate power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.  This Agreement has been duly
and validly authorized, executed and delivered by Parent and, assuming the due
authorization, execution and delivery by the other parties hereto, constitutes a
legal, valid and

 

2

--------------------------------------------------------------------------------


 

binding obligations of Parent, enforceable against Parent in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
moratorium or other similar laws relating to creditors rights generally and by
general equitable principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

Section 2.3                                    No Conflicts.  Except for the
applicable requirements, if any, of the Securities Exchange Act of 1934, as
amended, no filing with, and no permit, authorization, consent or approval of,
any Governmental Entity is necessary on the part of Parent for the execution and
delivery of this Agreement by Parent and the consummation by Parent of the
transaction contemplated hereby.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES
OF THE STOCKHOLDERS

 

Each Stockholder hereby represents and warrants to Parent as follows:

 

Section 3.1                                    Authority Relative To This
Agreement.  Such Stockholder has all necessary power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.  Such Stockholder, if it is a
corporation, partnership, limited liability company, trust or other entity, is
duly organized and validly existing and in good standing under the laws of the
jurisdiction of its organization.  This Agreement has been duly and validly
authorized, executed and delivered by such Stockholder (provided that if such
Stockholder is not an individual, the execution, delivery and performance by
such Stockholder of this Agreement and the consummation by such Stockholder of
the transactions contemplated hereby are within the powers of such Stockholder
and have been duly authorized by all necessary action and, if such Stockholder
is an individual, he or she has full legal capacity, right and authority to
execute and deliver this Agreement and to perform his obligations hereunder)
and, assuming the due authorization, execution and delivery by the other parties
hereto, constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, moratorium or other
similar laws relating to creditors rights generally and by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

 

Section 3.2                                    No Conflict.

 

(a)                                 The execution and delivery of this Agreement
by such Stockholder do not, and the performance of its obligations under this
Agreement by such Stockholder and the consummation by such Stockholder of the
transactions contemplated hereby will not, (i) if such Stockholder is not an
individual, violate the certificate of formation, agreement of limited
partnership, certificate of incorporation or similar organizational documents of
such Stockholder, (ii) conflict with or violate any law, rule, regulation,
order, judgment or decree applicable to such Stockholder, (iii) result in any
breach of or constitute a default (or an event that with notice or lapse of time
or both would become a default) under contract to which such Stockholder is a
party, (iv) result in the imposition of any Lien on any Covered Shares; except
in the case of the

 

3

--------------------------------------------------------------------------------


 

foregoing clauses (ii), (iii) and (iv), for violations, breaches or defaults
that would not materially impair the ability of such Stockholder to perform its
obligations hereunder.

 

(b)                                 The execution and delivery of this Agreement
by such Stockholder do not, and the performance of its obligations under this
Agreement will not, require any consent, approval, authorization or permit of,
or filing with or notification to, any court or arbitrator or any governmental
entity, agency or official except for applicable requirements, if any, of the
Securities and Exchange Act of 1934, as amended, and except where the failure to
obtain such consents, approvals, authorizations or permits, or to make such
filings or notifications, would not materially impair the ability of such
Stockholder to perform its obligations hereunder.

 

(c)                                  If any Covered Shares are held in trust, no
consent of any beneficiary of such trust is required in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

Section 3.3                                    Ownership Of Shares.  As of the
date hereof and at all times during the Voting Period, such Stockholder is and
will be the record and beneficial owner of the Owned Shares set forth opposite
such Stockholder’s name on Schedule A hereto, free and clear of all pledges,
liens, proxies, claims, charges, security interests, preemptive rights, voting
trusts, voting agreements, options, rights of first offer or refusal and any
other encumbrances or arrangements whatsoever with respect to the ownership,
transfer or other voting of the Owned Shares, and the Owned Shares constitute
all of the shares of Common Stock beneficially owned by such Stockholder as of
the date hereof.

 

ARTICLE IV.
COVENANTS OF THE STOCKHOLDERS

 

Each Stockholder hereby covenants and agrees as follows:

 

Section 4.1                                    No Solicitation.  Such
Stockholder agrees that (i) it is a director and/or representative of the
Company for purposes of Section 6.6 of the Merger Agreement, (ii) in such
capacity, it is subject to the restrictions of Section 6.6 of the Merger
Agreement and (iii) that any breach by such Stockholder of the terms of
Section 6.6 of the Merger Agreement shall be a breach by such Stockholder of
this Agreement.

 

Section 4.2                                    No Transfer.  Other than pursuant
to the terms of this Agreement or the Merger Agreement, without the prior
written consent of Parent, during the term of this Agreement, such Stockholder
hereby agrees to not, directly or indirectly, (i) grant any proxies or enter
into any voting trust or other agreement or arrangement with respect to the
voting of any Covered Shares, (ii) sell, assign, transfer, encumber or otherwise
dispose of (including by merger, consolidation or otherwise by operation of
law), or enter into any contract, option or other arrangement or understanding
with respect to the direct or indirect assignment, transfer, encumbrance or
other disposition of (including by merger, consolidation or otherwise by
operation of law), any Covered Shares or any options, warrants, convertible
securities or the like exercisable for or convertible into shares of Common
Stock, or (iii) enter into any agreement or commitment providing for the
foregoing.

 

4

--------------------------------------------------------------------------------


 

ARTICLE V.
MISCELLANEOUS

 

Section 5.1                                    Termination.  This Agreement and
all of its provisions shall terminate upon the earlier of (i) the Effective
Time, (ii) the termination of the Merger Agreement in accordance with its
terms,(iii) the occurrence of a Change of Recommendation pursuant to and in
accordance with Section 6.6(c) of the Merger Agreement and (iv) the conclusion
of the meeting of the Company’s stockholders whereby pursuant to such meeting
the Merger, the Merger Agreement and the transaction contemplated therewith have
been approved or disapproved by such stockholders of the Company (such date of
termination, the “Termination Date”); except that the provisions of Article V
shall survive any such termination if such obligations arose at or before the
time of such termination.

 

Section 5.2                                    Amendment Of Merger Agreement. 
The obligations of the Stockholders under this Agreement shall terminate if the
Merger Agreement is amended or otherwise modified after the date hereof without
the prior written consent of the Stockholders in a manner that reduces or
adversely changes the form of the Merger Consideration.

 

Section 5.3                                    Fees And Expenses.  Except as
otherwise provided herein or as set forth in the Merger Agreement, all costs and
expenses incurred in connection with the transactions contemplated by this
Agreement shall be paid by the party incurring such costs and expenses.

 

Section 5.4                                    Notices.  All notices, requests,
claims, demands and other communications hereunder shall be in writing and shall
be given (a) on the date of delivery if delivered personally, (b) on the first
business day following the date of dispatch if delivered by a nationally
recognized next-day courier service, (c) on the fifth business day following the
date of mailing if delivered by registered or certified mail (postage prepaid,
return receipt requested) or (d) if sent by facsimile transmission, when
transmitted and receipt is confirmed.  All notices hereunder shall be delivered
to the respective parties at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 5.4):

 

if to Parent:

 

Extreme Reach, Inc.
75 2nd Avenue

Needham, MA  02494
Attention: John Roland, President and CEO
Facsimile: (877) 484-8836

 

with a copy to:

 

Pierce Atwood LLP

100 Summer Street, Suite 2250

Boston, MA  02110
Attention: Timothy C. Maguire, Esq.
Facsimile:  (617) 824-2020

 

5

--------------------------------------------------------------------------------


 

if to the Stockholders:

 

Digital Generation, Inc.
750 West John Carpenter Freeway, Suite 700
Irving, TX 75039
Attention: Craig Holmes, Chief Financial Officer and Sean Markowtiz, General
Counsel
Facsimile: (972) 581-2100

 

with a copy to:

 

Latham & Watkins LLP
555 Eleventh Street, N.W., Suite 1000
Washington, D.C. 20004-1304
Attention: William P. O’Neill
Facsimile: (202) 637-2201
E-mail: william.o’neill@lw.com

 

Section 5.5                                    Severability.  If any term or
other provision of this Agreement is held by a court of competent jurisdiction
to be invalid, illegal or incapable of being enforced, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and
effect.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

Section 5.6                                    Entire Agreement; Assignment. 
This Agreement and the Merger Agreement constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and thereof and
supersede all prior agreements and undertakings, both written and oral, among
the parties hereto, or any of them, with respect to the subject matter hereof
and thereof.  This Agreement shall not be assigned (whether pursuant to a
merger, by operation of law or otherwise), except that Parent or Acquisition Sub
may assign all or any of their rights and obligations hereunder to an Affiliate,
provided, however, that no such assignment shall relieve the assigning party of
its obligations hereunder if such assignee does not perform such obligations.

 

Section 5.7                                    Amendment.  This Agreement may be
amended by the parties at any time prior to the Effective Time.  This Agreement
may not be amended except by an instrument in writing signed by each of the
parties hereto.

 

Section 5.8                                    Waiver.  At any time prior to the
Effective Time, any party hereto may (a) extend the time for the performance of
any obligation or other act of any other party hereto, (b) waive any inaccuracy
in the representations and warranties of any other party contained herein or in
any document delivered pursuant hereto and (c) waive compliance with any
agreement of any other party or any condition to its own obligations contained
herein.  Any such extension or waiver shall be valid if set forth in an
instrument in writing signed by the party

 

6

--------------------------------------------------------------------------------


 

or parties to be bound thereby.  The failure of any party to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of those
rights.

 

Section 5.9                                    Parties in Interest.  This
Agreement shall be binding upon and inure solely to the benefit of each party
hereto, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

Section 5.10                             Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Delaware
(without giving effect to the choice of law principles therein).

 

Section 5.11                             Specific Performance; Submission To
Jurisdiction.  The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions, without the necessity of proving the inadequacy of money damages as
a remedy and without the necessity of posting any bond or other security, to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in Court of Chancery or other courts of the State
of Delaware, this being in addition to any other remedy to which such party is
entitled at law or in equity.  In addition, each of the parties hereto
(i) consents to submit itself to the personal jurisdiction of the Court of
Chancery or other courts of the State of Delaware in the event any dispute
arises out of this Agreement or any of the transactions contemplated by this
Agreement or any of the transactions contemplated by this Agreement, (ii) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from such court, (iii) agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the Court of Chancery or other courts of
the State of Delaware and (iv) to the fullest extent permitted by Law, consents
to service being made through the notice procedures set forth in Section 5.4. 
Each party hereto hereby agrees that, to the fullest extent permitted by Law,
service of any process, summons, notice or document by U.S. registered mail to
the respective addresses set forth in Section 5.4 shall be effective service of
process for any suit or proceeding in connection with this Agreement or the
transactions contemplated hereby.

 

Section 5.12                             Waiver of Jury Trial.  Each of the
parties hereto hereby waives to the fullest extent permitted by applicable Law
any right it may have to a trial by jury with respect to any litigation directly
or indirectly arising out of, under or in connection with this Agreement.  Each
of the parties hereto (a) certifies that no representative, agent or attorney of
any other party has represented, expressly or otherwise, that such other party
would not, in the event of litigation, seek to enforce that foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this Section 5.12.

 

Section 5.13                             Headings.  The descriptive headings
contained in this Agreement are included for convenience of reference only and
shall not affect in any way the meaning or interpretation of this Agreement.

 

7

--------------------------------------------------------------------------------


 

Section 5.14                             Counterparts.  This Agreement may be
executed and delivered (including by facsimile transmission) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

Section 5.15                             Further Assurances.

 

From time to time, at the request of another party and without further
consideration, each party hereto shall take such reasonable further action as
may reasonably be necessary or desirable to consummate and make effective the
transactions contemplated by this Agreement.

 

Section 5.16                             Covered Shares Held In Partnership or
Trust.

 

In this Agreement, the Stockholder of any Covered Shares held in partnership or
trust shall be deemed to be the relevant partnership or trust and/or the
authorized signatories thereof acting in their authorized capacities, in each
case as the context may require to be most protective of Parent, including for
purposes of such partnership’s or trust’s representations and warranties as to
the proper organization of the entity and the non-contravention of the entity’s
governing instruments and the authorized signatories’ power and authority.

 

Section 5.17                             Third Party Enforcement Rights.

 

The Company is hereby made an express third-party beneficiary of the rights
granted to Parent under this Agreement and shall be entitled to enforce Parent’s
rights under this Agreement pursuant to Section 5.17 if any Stockholder breaches
or otherwise fails to perform its obligations under this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Stockholders and Parent have caused this Agreement to be
duly executed on the date hereof.

 

 

 

EXTREME REACH, INC.

 

 

 

 

 

 

By:

/s/ John Roland

 

 

Name:

John Roland

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

STOCKHOLDERS:

 

 

 

 

 

/s/ Scott K. Ginsburg

 

Scott K. Ginsburg

 

 

 

 

 

/s/ Neil H. Nguyen

 

Neil H. Nguyen

 

9

--------------------------------------------------------------------------------


 

Schedule A

 

Shareholder Name

 

Owned Shares

 

Scott K. Ginsburg

 

2,138,262

 

Neil H. Nguyen

 

94,273

 

 

10

--------------------------------------------------------------------------------